 

No

ony n a ff Ww

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

-ALLSTREAM BUSINESS US, LLC, an

 

 

' Case 2:18-cv-01619-JLR Document 23 Filed 12/27/19 Page 1 of3

Hon. James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JASON BROWN, No. 18-cv-01619-JLR
Plaintiff,
STIPULATION AND ORDER TO
v. DISMISS

Oregon limited liability company, NOTE ON MOTION CALENDAR:
December 27, 2019
Defendants.

 

 

I. STIPULATION
Pursuant to Fed. R. Civ. P. 41(a)(1)(A)Gi), the parties stipulate and agree
that this matter should be dismissed with prejudice, with each party to bear their own
attorney’s fees and costs.

Dated this 274 day of December, 2019.

 

 

PENDRAGON LAW GROUP, LLC BULLARD LAW

s/ Frederick J. Newman, IV s/ Megan J. Crowhurst

Frederick J. Newman, WSBA No. 29135 David J. Riewald, WSBA No. 18758
Attorney for Plaintiff Megan J. Crowhurst, WSBA No. 50795

Naomi D. Johnson, WSBA No. 51896
Attorneys for Defendant Allstream
Business US, LLC.

STIPULATION AND ORDER TO DISMISS - 1 4 BULLARD LAW
Case No. 18-cv-01619-JLR rofessinel Corporation

200 SW Market Sireet, Suite 1900
Portland, Oregon 97201
(503) 248-1134
Fax: (503) 224-8851

 

 
 

nanan & & No

“I

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

 

 

Case 2:18-cv-01619-JLR Document 23 Filed 12/27/19 Page 2 of 3

I. ORDER
THIS MATTER having come before the Court upon the foregoing
stipulation of the parties, and the Court being fully advised in the premises, with the
parties having informed the Court that this matter should be dismissed with prejudice,
without fees or costs to any party.

IT IS SO ORDERED.

on Tannery, 202.0
DATED this 2 day of bevemieeaors.

 
 
   
 

Honorable James L. Robart
United $tates District Judge

STIPULATION AND ORDER TO DISMISS - 2 A BULLARD LAW
Case No. 18-cv-01619-JLR attorneys at Lew

200 SW Market Street, Sulte 1900
Portland, Gregon 97201
(503) 248-1134
Fax: (863) 224-8851

 

 
AN bh w i)

“J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01619-JLR Document 23 Filed 12/27/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on December 27, 2019 I served the foregoing
STIPULATION AND ORDER TO DISMISS on:

Frederick J. Newman, IV
Pendragon Law Group, LLC
1001 44 Avenue, Suite 3200
Seattle, WA 98154

| by electronic means through the Court’s Case Management/Electronic Case File
system, which will send automatic notification of filing to each person listed
above,

Oo by mailing a true and correct copy to the last known address of each person
listed. It was contained in a sealed envelope, with postage paid, addressed as
stated above, and deposited with the U.S. Postal Service in Portland, Oregon.

Oo by causing a true and correct copy to be hand-delivered to the last known
address of each person listed. It was contained in a sealed envelope and
addressed as stated above.

O by causing a true and correct copy to be delivered via overnight courier to the
last known address of each person listed. It was contained in a sealed envelope,
' with courier fees paid, and addressed as stated above.

O by faxing a true and correct copy to the last known facsimile number of each
person listed, with confirmation of delivery. It was addressed as stated above.

O by emailing a true and correct copy to the last known email address of each
person listed, with confirmation of delivery.

s/ Megan J. Crowhurst

David J. Riewald, WSBA No. 18758

Megan J. Crowhurst, WSBA No. 50795

Naomi D. Johnson, WSBA No. 51896

Attorneys for Defendant Allstream Business US, LLC.

CERTIFICATE OF SERVICE- 1 BULLARD LAW
Case No. Case No. 18-cv-01619-JLR A Professional Corporation

Attorneys at Law
200 SW Market Street, Suite 1900
Portland, Gregon 97201
(503) 248-1134
Fax: (503) 224-8854

 

 
